 

U.S. XPRESS ENTERPRISES, INC.

2002 STOCK INCENTIVE PLAN

 

AWARD NOTICE

 

 

 

GRANTEE:

 

 

 

TYPE OF AWARD:

 

Restricted Stock Award

 

NUMBER OF SHARES:

 

 

 

DATE OF GRANT:

 

 

 

 

1.            Grant of Restricted Stock. This Award Notice serves to notify you
that U.S. Xpress Enterprises, Inc., a Nevada corporation (the "Company"), hereby
grants to you, under the Company's 2002 Stock Incentive Plan (the "Plan"), a
Restricted Stock Award (the "Award"), on the terms and conditions set forth in
this Award Notice and the Plan, of the number of shares set forth above
("Restricted Shares") of the Company's Class A common stock, par value $0.01 per
share (the "Common Stock"), set forth above. The Plan is incorporated herein by
reference and made a part of this Award Notice. A copy of the Plan is available
from the Company's Legal Department upon request. You should review the terms of
this Award Notice and the Plan carefully. The capitalized terms used in this
Award Notice and not otherwise defined herein are defined in the Plan.

 

2.            Restrictions and Vesting. Subject to the terms and conditions set
forth in this Award Notice and the Plan, provided you are still in the
employment or service of the Company or any Affiliated Company at that time,
portions of the Restricted Shares shall vest, and the restrictions thereon shall
lapse, as of the dates specified in the table below (the "Vesting Dates"). Any
fractional share resulting from proration shall vest on the last Vesting Date.
The period of time commencing on the date of grant set forth above and ending on
each Vesting Date with respect to the percentage vesting on such Vesting Date
has been established as the Restriction Period by the Committee.

 

 

 

 

Vesting Date

Percentage of Shares

Subject to Vesting and Release from Restrictions on the Vesting Date

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

3.            Effect of Death or Other Termination of Employment. If your
Employment is terminated for any reason other than your Retirement at age 65 or
older, Disability or death prior to the complete vesting of the Restricted
Shares, the unvested portion of the Restricted Shares shall be forfeited
immediately and all your rights to such shares shall terminate immediately
without further obligation on the part of the Company or any Affiliated Company.
If your Employment is terminated by reason of your Retirement, Disability or
death prior to the complete vesting of the Restricted Shares, any unvested
portion of the Restricted Shares shall immediately vest as of the date of the
occurrence of such event.

 

4.            Effect of Change In Control. Upon the occurrence of a Change in
Control, any unvested portion of the Restricted Shares shall immediately vest as
of the date of the occurrence of such event.

 

5.            Registration. Certificates representing the number of Restricted
Shares subject to this Award that vest on each Vesting Date shall be registered
in your name, or shall be evidenced in such other manner permitted by applicable
law as determined by the Committee. Such certificate(s) shall bear an
appropriate legend referring to the applicable restrictions and shall be
deposited by you with the Company, together with a stock power endorsed in
blank. Until the vesting of the Restricted Shares, the certificate or
certificates shall be held by the Company for your account.

 

6.            Issuance of Shares. Subject to Sections 7 and 11 of this Award
Notice, upon the vesting of any Restricted Shares pursuant to this Award Notice,
the Company shall issue a certificate representing such vested Restricted Shares
as promptly as practicable following the date of vesting. The Restricted Shares
may be issued during your lifetime only to you, or after your death to your
designated beneficiary, or, in the absence of such beneficiary, to your duly
qualified personal representative.

 

7.            Withholding. You shall pay to the Company, or make other
arrangements satisfactory to the Company regarding the payment of, any federal,
state, or local taxes of any kind required by applicable law to be withheld with
respect to the Restricted Shares awarded under this Award Notice. Your right to
receive the Restricted Shares under this Award Notice is subject to, and
conditioned on, your payment of such withholding amounts.

 

8.            Nonassignability. The Restricted Shares and the right to vote such
shares and to receive dividends thereon may not, except as otherwise provided in
the Plan, be sold, transferred, assigned, pledged, conveyed, hypothecated or
otherwise disposed of in any way prior to the vesting of such shares, except by
will or the laws of descent and distribution, or as otherwise determined by the
Committee. After vesting, the sale or other transfer of the shares of Common
Stock shall be subject to applicable laws, regulations, and stock exchange or
quotation system rules.

 

9.            Rights as a Stockholder; Limitation on Rights. Unless the Award is
cancelled as provided in Section 3 of this Award Notice, prior to the vesting of
the Restricted Shares, you will have all of the other rights of a stockholder
with respect to the Restricted Shares so awarded, including, but not limited to,
the right to receive such cash dividends, if any, as may be declared

 

2

 


--------------------------------------------------------------------------------



 

on such shares from time to time and the right to vote (in person or by proxy)
such shares at any meeting of stockholders of the Company. Neither the Plan, the
granting of the Award, nor this Award Notice gives you any right to remain in
the employment or service of the Company or any Affiliated Company.

 

10.          Rights of the Company and Affiliated Companies. This Award Notice
does not affect the right of the Company or any Affiliated Company to take any
corporate action whatsoever, including without limitation its right to
recapitalize, reorganize, or make other changes in its capital structure or
business, merge or consolidate, issue bonds, notes, shares of Common Stock or
other securities, including preferred stock, or options therefor, dissolve or
liquidate, or sell or transfer any part of its assets or business.

 

11.          Restrictions on Issuance of Shares. If at any time the Company
determines that the listing, registration, or qualification of the Restricted
Shares upon any securities exchange or quotation system, or under any state or
federal law, or the approval of any governmental agency, is necessary or
advisable as a condition to the issuance of a certificate representing any
vested Restricted Shares, such issuance may not be made in whole or in part
unless and until such listing, registration, qualification or approval shall
have been effected or obtained free of any conditions not acceptable to the
Company.

 

12.          Plan Controls. This Award is subject to all of the provisions of
the Plan, which is hereby incorporated by reference, and is further subject to
all the interpretations, amendments, rules, and regulations that may from time
to time be promulgated and adopted by the Committee pursuant to the Plan. In the
event of any conflict among the provisions of the Plan and this Award Notice,
the provisions of the Plan will be controlling and determinative.

 

13.          Amendment. Except as otherwise provided by the Plan, the Company
may only alter, amend, or terminate this Award with your consent.

 

14.          Governing Law. This Award Notice shall be governed by and construed
in accordance with the laws of the State of Tennessee, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.

 

15.          Notices. All notices and other communications to the Company
required or permitted under this Award Notice shall be written, and shall be
either delivered personally or sent by registered or certified first-class mail,
postage prepaid and return receipt requested, or by telex or telecopier,
addressed to the Company’s office at 4080 Jenkins Road, Chattanooga, Tennessee,
37421, Attn: Legal Officer. Each such notice and other communication delivered
personally shall be deemed to have been given when delivered. Each such notice
and other communication delivered by mail shall be deemed to have been given
when it is deposited in the United States mail in the manner specified herein,
and each such notice and other communication delivered by telex or telecopier
shall be deemed to have been given when it is so transmitted and the appropriate
answer back is received.

 

 

3

 


--------------------------------------------------------------------------------



 

 



ACKNOWLEDGEMENT

 

The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges that
this Award Notice and the Plan set forth the entire understanding between him or
her and the Company regarding the Restricted Stock granted by this Award Notice
and that this Award Notice and the Plan supersede all prior oral and written
agreements on that subject.

 

Dated: _______________, 20___

 

Grantee:

 

                                          
                                             

 

U.S. Xpress Enterprises, Inc.

 

By:                                           
                                    

Name:                                           
                                

Title:                                           
                                  

 

 

4

 

 

 